1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of March 22, 2021 is acknowledged. It is noted that claim 1 is amended. Claim 3 is canceled. 
3. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Peter N. Fill on April 13, 2021.
4.  	The application has been amended as follows:
 	In the claim: 
Claims 1-2 (as filed in Applicant’s amendment of  March 22, 2021].
Claim 3 (canceled).
Claim 4 (currently amended).
               The wiring terminal of claim 1 
Claims 5-9 (as filed in Applicant’s amendment of  March 22, 2021].
Claim 10 (currently amended):
 	 An electrical component comprising the a wiring terminal [, wherein the wiring terminal comprises:
            a U-shape connector comprising a first part and a second part opposite to each other, and a third part connecting the first part and the second part;
            a threaded terminal formed on a first surface of the first part and being integral with the first part;
            an unthreaded terminal coupled to a second surface of the first part of the connector, the second surface being opposite to the first surface, and the unthreaded terminal being electrically coupled to the threaded terminal‎; and‎
            the connector comprises a hole formed on the first part; and
            the unthreaded terminal comprises a U-shape bracket comprising a top part and a ‎bottom part opposite to each other; and ‎
            wherein each of the top part and the bottom part comprises an elongation, the elongation ‎comprising a hook inserted into the hole of the first part.  
Claim 11 (as filed in Applicant’s amendment of  March 22, 2021].
5.  	The following is an examiner's statement of reasons for allowance has been stated in the previous office action. 
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831